Exhibit 10.16

GEOMET, INC. SEVERANCE PLAN

THIS SEVERANCE PLAN (the “Plan”), made and executed at Houston, Texas, by
GeoMet, Inc., a Delaware corporation (the “Company”), is being established by
the Company to provide for the payment of severance benefits to eligible
employees of the Company and its participating affiliates under the
circumstances described below.

ARTICLE I

DEFINITIONS

1.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

(a) “Affiliate” shall mean a parent corporation or a subsidiary corporation of
the Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively, and any other person with whom the Company would be considered a
single employer under Section 414(b) of the Code (controlled group of
corporations) or Section 414(c) of the Code (partnerships, proprietorships,
etc., under common control), provided that in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in Code Sections
1563(a)(1), (2) and (3), and in applying Treasury Regulation Section 1.414(c)-2
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control for purposes of Section 414(c) of the Code, the
language “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Treasury Regulation Section 1.414(c)-2.

(a) “Base Pay” shall mean the annualized base rate of compensation payable by
the Employer to a Covered Employee in cash, including any amount that the
Covered Employee could have received in cash had he or she not elected to
contribute such amount to an employee benefit plan maintained by the Employer,
but excluding overtime pay, call pay, shift and area differentials, commissions,
bonuses, added premiums, and all other forms of incentive or supplemental pay,
employee benefits and perquisites paid or provided by the Employer.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Corporate Change” shall mean (1) the dissolution or liquidation of the
Company, (2) a reorganization, merger or consolidation of the Company with one
or more corporations (other than a merger or consolidation effecting a
reincorporation of the Company in another state or any other merger or
consolidation in which the stockholders of the surviving corporation and their
proportionate interests therein immediately after the merger or consolidation
are substantially identical to the stockholders of the Company and their
proportionate interests therein immediately prior to the merger or
consolidation)



--------------------------------------------------------------------------------

(collectively, a “Corporate Change Merger”), (3) the sale of all or
substantially all of the assets of the Company, or (4) the occurrence of a
Change in Control. Notwithstanding the foregoing, “Corporate Change” shall not
include any public offering of equity of the Company pursuant to a registration
that is effective under the Securities Act of 1933, as amended (the “Act”), or
any private offering of equity of the Company pursuant to an exemption from the
Act. A “Change in Control” shall be deemed to have occurred if (1) individuals
who were directors of the Company immediately prior to a Control Transaction
shall cease, within two years of such Control Transaction to constitute a
majority of the Board (or of the Board of Directors of any successor to the
Company or to a company which has acquired all or substantially all its assets)
other than by reason of an increase in the size of the membership of the
applicable Board that is approved by at least a majority of the individuals who
were directors of the Company immediately prior to such Control Transaction, or
(2) any entity, person or Group acquires shares of the Company in a transaction
or series of transactions that result in such entity, person or Group directly
or indirectly owning beneficially 50% or more of the outstanding shares of
Common Stock. As used herein, “Control Transaction” means (1) any tender offer
for or acquisition of capital stock of the Company pursuant to which any person,
entity, or Group directly or indirectly acquires beneficial ownership of 20% or
more of the outstanding shares of Common Stock, (2) any Corporate Change Merger
of the Company, (3) any contested election of directors of the Company, or
(4) any combination of the foregoing, any one of which results in a change in
voting power sufficient to elect a majority of the Board. As used herein,
“Group” means persons who act “in concert” as described in Sections 13(d)(3)
and/or 14(d)(2) of the Securities Exchange Act of 1934, as amended. As used
herein, “Common Stock” means the common stock of the Company, $0.001 par value
per share, or any stock or other securities hereafter issued or issuable in
substitution or exchange for the Common Stock.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Committee” shall mean the committee composed of the individuals serving
from time to time as Company’s President and Chief Executive Officer, the
Company’s Executive Vice President and Chief Financial Officer, the Company’s
Vice President – Administration and the Company’s Human Resources Manager (or
such other committee as may be appointed by the Board to administer the Plan).

(f) “Company” shall mean GeoMet, Inc., Delaware corporation.

(g) A “Constructive Termination Event” shall be deemed to have occurred with
respect to a Covered Employee if within the period beginning sixty (60) days
prior to and ending one (1) year following the occurrence of the first Corporate
Change to occur after the Effective Date the Employer:

(1) reduces such Covered Employee’s Base Pay or target bonus under any bonus or
incentive compensation plan of the Employer from the Base Pay being paid to or
the bonus being targeted for him or her immediately prior to such Corporate
Change;

 

- 2 -



--------------------------------------------------------------------------------

(2) makes a significant reduction in the level, or a significant increase in the
cost to such Covered Employee, of the employee benefits (including but not
limited to medical, dental, life insurance, accidental death and dismemberment,
and long-term disability benefits) and perquisites being provided to or for the
benefit of such Covered Employee from the level or cost applicable to him or her
immediately prior to such Corporate Change;

(3) requires or requests such Covered Employee to relocate to a principal place
of employment that is more than twenty-five (25) miles from the location where
he or she was principally employed immediately prior to such Corporate Change;
or

(4) changes the status, position or responsibilities of such Covered Employee
which, in such Covered Employee’s reasonable judgment, represents a demotion
from his or her status, position or responsibilities as in effect immediately
prior to such Corporate Change, or assigns duties or responsibilities to such
Covered Employee which, in such Covered Employee’s reasonable judgment, are
inconsistent with his or her status, position or responsibilities as in effect
immediately prior to such Corporate Change.

(h) “Covered Employee” shall mean any individual employed by the Employer as an
employee, excluding, however, (1) the individual who on the Effective Date was
employed by the Company as the Company’s President and Chief Executive Officer,
the Company’s Executive Vice President and Chief Financial Officer, the
Company’s Senior Vice President – Operations, the Company’s Senior Vice
President – Exploration, or the Company’s Financial Reporting Manager, (2) any
temporary employee of the Employer, and (3) any individual treated by the
Employer at the time of the performance of such individual’s services as either
a leased employee (within the meaning of Section 414(n) of the Code) or an
independent contractor for federal income tax purposes, regardless of any
subsequent employment, retroactive reclassification or retroactive treatment of
such individual as an employee of the Employer for tax or other purposes.

(i) “Effective Date” shall mean January 29, 2007.

(j) “Employer” shall include the Company and each Affiliate that adopts the Plan
in accordance with the provisions of Section 4.4 of the Plan and their
successors.

(k) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(l) “Involuntary Termination” shall mean any termination of a Covered Employee’s
employment with the Employer which:

(1) does not result from a voluntary resignation by the Covered Employee (other
than a resignation pursuant to Section 1.1(l)(2)); or

 

- 3 -



--------------------------------------------------------------------------------

(2) results from a resignation by a Covered Employee on or before the date which
is sixty (60) days after the date the Covered Employee is notified of a
Constructive Termination Event applicable to him or her;

provided, however, that the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of the Covered Employee’s
death, disability under circumstances entitling him or her to benefits under the
Employer’s long-term disability plan, or Retirement; and provided further that
if such Covered Employee continues to provide services to or with respect to the
Employer (or one of its affiliates or a successor employer) following his or her
termination of employment with the Employer, the “Involuntary Termination” of
such Covered Employee shall not be deemed to have occurred until such Covered
Employee has incurred a “separation from service” (within the meaning of
Section 409A(a)(2) of the Code and the regulations promulgated thereunder) with
respect to the Employer and its affiliates.

(m) “Payment Date” shall mean (1) with respect to a Covered Employee who is not
a Specified Employee, the date that is ten (10) days after the later of the date
of such Covered Employee’s Involuntary Termination or the date of the occurrence
of the first Corporate Change to occur after the Effective Date, and (2) with
respect to a Covered Employee who is a Specified Employee, the earlier of
(i) the date that is six (6) months after the date of such Covered Employee’s
Involuntary Termination, or (ii) the date that is thirty (30) days after the
date of such Covered Employee’s death following his or her termination of
employment with the Employer.

(n) “Retirement” shall mean a Covered Employee’s voluntary resignation on or
after the date as of which he or she has attained age sixty-five (65), excluding
a resignation at the request of the Employer or a resignation within sixty
(60) days after such Covered Employee is notified of a Constructive Termination
Event applicable to him or her.

(o) “Specified Employee” shall mean a Covered Employee who is a specified
employee within the meaning of Section 409A(a)(2) of the Code and the
regulations promulgated thereunder.

(p) “Termination for Cause” shall mean any termination of a Covered Employee’s
employment with the Employer by reason of a finding by the Employer of acts or
omissions constituting, in the Employer’s reasonable judgment, (1) a breach of
duty by a Covered Employee in the course of his or her employment involving
fraud, acts of dishonesty (other than inadvertent acts or omissions), disloyalty
to the Employer, or moral turpitude constituting criminal felony; (2) conduct by
a Covered Employee that is materially detrimental to the Employer, monetarily or
otherwise, or reflects unfavorably on the Employer or such Covered Employee to
such an extent that the Employer’s best interests reasonably require the
termination of such Covered Employee’s employment; (3) acts or omissions of such
Covered Employee materially in violation of such Covered Employee’s obligations
under any written employment or other agreement between such Covered Employee
and the Employer or at law; (4) a Covered Employee’s failure to comply with or
enforce Employer policies concerning equal employment opportunity, including
engaging in sexually or otherwise harassing conduct; (5) a Covered

 

- 4 -



--------------------------------------------------------------------------------

Employee’s repeated insubordination; (6) a Covered Employee’s failure to comply
with or enforce, in any material respect, all other personnel policies of the
Employer; (7) a Covered Employee’s failure to devote his or her full (or other
required) working time and best efforts to the performance of his
responsibilities to the Employer; or (8) a Covered Employee’s conviction of, or
entry of a plea agreement or consent decree or similar arrangement with respect
to a felony or any violation of federal or state securities laws.

(q) “Week of Base Pay” shall mean the greater of (1) the Covered Employee’s Base
Pay immediately prior to the date on which the Corporate Change occurs, or
(2) the Covered Employee’s Base Pay immediately prior to the date of his or her
Involuntary Termination, in either case divided by fifty-two (52).

(r) “Welfare Benefits” shall mean the medical and dental care benefits being
provided by the Employer to its active employees from time to time.

1.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.

1.3 Headings. The headings of Articles and Sections herein are included solely
for convenience and if there is any conflict between such headings and the text
of the Plan, the text shall control.

ARTICLE II

SEVERANCE BENEFITS

2.1 Severance Benefits. Subject to the provisions of Sections 2.3, 2.5 and 2.6
hereof, if a Covered Employee’s employment by the Employer terminates in an
Involuntary Termination within the period beginning sixty (60) days prior to and
ending one (1) year following the occurrence of the first Corporate Change to
occur after the Effective Date, the Employer shall:

(a) pay to such Covered Employee on his or her Payment Date an amount in cash
equal to the sum of (1) two (2) Weeks of Base Pay for each full year or portion
thereof of his or her period of continuous employment (which shall include two
(2) separate periods of employment if the gap between the two (2) periods of
employment was less than one (1) year) with the Employer or one of its
affiliates, (2) one (1) Week of Base Pay for each year or portion thereof by
which such Covered Employee’s age exceeds the age of forty (40) years, and
(3) one (1) Week of Base Pay for each fifteen thousand dollars ($15,000) or
portion thereof of such Covered Employee’s (i) Base Pay immediately prior to the
date on which such Corporate Change occurs, or (ii) Base Pay immediately prior
to the date of his or her Involuntary Termination; provided, however, that the
total amount payable to such Covered Employee pursuant to this Section 2.1(a)
shall not exceed an amount equal to fifty-two (52) Weeks of Base Pay or be less
than twelve (12) Weeks of Base Pay; and

(b) at its expense pay or reimburse such Covered Employee for the COBRA premiums
paid or incurred by such Covered Employee for the Welfare Benefits COBRA

 

- 5 -



--------------------------------------------------------------------------------

continuation coverage elected by such Covered Employee pursuant to Section 601
of ERISA for himself or herself and, where applicable, his or her eligible
dependents, for a period of months from the end of the month during which such
Involuntary Termination occurred equal to the longer of (1) six (6) months, or
(2) the number of months (with any fraction of a month being rounded to a full
month) equal to the number of Weeks of Base Pay payable to such Covered Employee
pursuant to Section 2.1(a) divided by 4.3; provided, however, that such payments
or reimbursements shall terminate if the Covered Employee becomes eligible to
elect coverage for medical and dental care benefits under a welfare plan of
another employer, and such Covered Employee shall be obligated hereunder to
promptly report such eligibility to the Employer.

The severance benefits payable under this Section 2.1 shall be subject to any
required tax withholding, and shall not constitute compensation that is taken
into account for the purposes of determining benefits or allocating
contributions under any employee benefit plan (within the meaning of ERISA)
maintained by the Employer.

2.2 Release and Full Settlement. Any provision of the Plan to the contrary
notwithstanding, as a condition to the receipt of any severance benefit
hereunder, a Covered Employee whose employment by the Employer terminates in an
Involuntary Termination shall execute a release and indemnity, in such
reasonable form as may be approved by the Committee, releasing the Board, the
Committee, the Employer and the Employer’s shareholders, partners, officers,
directors, employees and agents from, and indemnifying each such party against,
any and all claims and causes of action of any kind or character, including but
not limited to all claims or causes of action arising out of such Covered
Employee’s employment with the Employer and the termination of such employment
(but excluding, however, the performance of the Employer’s obligations under
this Plan), and the receipt by such Covered Employee of any benefit provided
hereunder shall constitute full settlement of all such claims and causes of
action of such Covered Employee.

2.3 Mitigation. A Covered Employee shall not be required to mitigate the amount
of any payment or benefit provided for in this Article II by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Article II be reduced by retirement benefits or by any compensation
or benefit earned by the Covered Employee as the result of employment by another
employer.

2.4 Severance Pay Plan Limitation. The Plan is intended to be an employee
welfare benefit plan within the meaning of Section 3(1) of ERISA and the
Department of Labor regulations promulgated thereunder. Accordingly, any
provision of the Plan to the contrary notwithstanding, in no event shall any
Covered Employee receive total payments under the Plan that exceed the
equivalent of twice such Covered Employee’s “annual compensation” (as such term
is defined in 29 CFR § 2510.3-2(b)(2)) during the year immediately preceding his
or her Involuntary Termination. If total payments under the Plan to a Covered
Employee would otherwise exceed the limitation in the preceding sentence, the
amount payable to such Covered Employee pursuant to Section 2.1 shall be reduced
in order to satisfy such limitation.

2.5 Parachute Payment Limitation. Any provision of the Plan to the contrary
notwithstanding, if a Covered Employee is a “disqualified individual” (as
defined in Section

 

- 6 -



--------------------------------------------------------------------------------

280G of the Code), and the severance benefits provided for under Section 2.1,
together with any other payments or benefits which the Covered Employee has the
right to receive from the Employer, would constitute a “parachute payment” (as
defined in Section 280G of the Code), the severance benefits provided for under
Section 2.1 shall be either (a) reduced (but not below zero) so that the
aggregate present value of such payments received by the Covered Employee from
the Employer will be one dollar ($1.00) less than three times the Covered
Employee’s “base amount” (as defined in Section 280G of the Code) and so that no
portion of such payments received by the Covered Employee shall be subject to
the excise tax imposed by Section 4999 of the Code, or (b) paid in full,
whichever produces the better net after-tax result for the Covered Employee
(taking into account any applicable excise tax under Section 4999 of the Code
and any applicable income tax). The determination as to whether any such
reduction in the amount of the severance benefits provided for under Section 2.1
is necessary shall be made by the Company in good faith, and such determination
shall be conclusive and binding on the Covered Employee. If a reduced cash
payment is made and through error or otherwise that payment, when aggregated
with other payments from the Employer (or its affiliates) used in determining if
a “parachute payment” exists, exceeds one dollar ($1.00) less than three
(3) times the Covered Employee’s base amount, the Covered Employee shall
immediately repay such excess to the Employer upon notification that an
overpayment has been made.

ARTICLE III

ADMINISTRATION OF PLAN

3.1 Committee’s Powers and Duties. It shall be a principal duty of the Committee
to see that the Plan is carried out, in accordance with its terms, for the
exclusive benefit of persons entitled to participate in the Plan. The Committee
shall be the Plan’s named fiduciary and shall have full power to administer the
Plan in all of its details, subject to applicable requirements of law. For this
purpose, the Committee’s powers shall include, but not be limited to, the
following authority, in addition to all other powers provided by the Plan:

(a) to make and apply such rules and regulations as it deems necessary or
appropriate for the proper administration of the Plan;

(b) to interpret the Plan, its interpretation thereof to be final and conclusive
on all persons claiming benefits under the Plan;

(c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d) to make determinations as to the right of any person to receive a benefit
under the Plan (including, without limitation, to determine whether and when
there has been a termination of a Covered Employee’s employment and the cause of
such termination);

(e) to appoint such agents, counsel, accountants, consultants, claims
administrators and other persons as may be required to assist in administering
the Plan;

 

- 7 -



--------------------------------------------------------------------------------

(f) to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing;

(g) to sue or cause suit to be brought in the name of the Plan; and

(h) to obtain from the Employer and from the Covered Employees such information
as is necessary for the proper administration of the Plan.

3.2 Member’s Own Participation. No member of the Committee may act, vote, or
otherwise influence a decision of the Committee specifically relating to himself
or herself as a participant in the Plan.

3.3 Indemnification. The Company shall indemnify and hold harmless each member
of the Committee against any and all expenses and liabilities arising out of his
or her administrative functions or fiduciary responsibilities with respect to
the Plan, including any expenses and liabilities that are caused by or result
from an act or omission constituting the negligence of such member in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member’s own gross negligence
or willful misconduct. Expenses against which such member shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

3.4 Compensation, Bond and Expenses. The members of the Committee shall not
receive compensation for their services as members of the Committee. To the
extent required by applicable law, but not otherwise, Committee members shall
furnish bond or security for the performance of their duties hereunder. Any
expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing bond,
shall be paid by the Company.

3.5 Claims Procedure. A Covered Employee that the Committee determines is
entitled to a benefit under the Plan is not required to file a claim for such
benefit. A Covered Employee who is not paid a Plan benefit and who believes that
he or she is entitled to such benefit, or who has been paid a Plan benefit and
who believes that he or she is entitled to a greater benefit, shall file a
written claim for such benefit with the Committee no later than sixty (60) days
after such Covered Employee’s Payment Date. In any case in which a claim for a
Plan benefit is submitted by a Covered Employee, the Committee shall furnish
written notice to the claimant within sixty (60) days (or within 120 days if
additional information requested by the Committee necessitates an extension of
the sixty-day period), which notice shall:

(a) state the specific reason or reasons for the denial or modification;

(b) provide specific references to pertinent Plan provisions on which the denial
or modification is based;

 

- 8 -



--------------------------------------------------------------------------------

(c) provide a description of any additional material or information necessary
for the Covered Employee or his or her representative to perfect the claim, and
an explanation of why such material or information is necessary; and

(d) explain the Plan’s claim review procedure as contained herein.

In the event a claim for a Plan benefit is denied or modified, if the Covered
Employee or his or her representative desires to have such denial or
modification reviewed, he or she must, within sixty (60) days following receipt
of the notice of such denial or modification, submit a written request for
review by the Committee of its initial decision. In connection with such
request, the Covered Employee or his or her representative may review any
pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty (60) days following such
request for review, the Committee shall, after providing a full and fair review,
render its final decision in writing to the Covered Employee and his or her
representative, if any, stating specific reasons for such decision and making
specific references to pertinent Plan provisions upon which the decision is
based. If special circumstances require an extension of such sixty-day period,
the Committee’s decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review. If an extension of time
for review is required, written notice of the extension shall be furnished to
the Covered Employee and his or her representative, if any, prior to the
commencement of the extension period.

3.6 Mandatory Arbitration. If a Covered Employee or his or her representative is
not satisfied with the decision of the Committee pursuant to the Plan’s claims
review procedure, such Covered Employee or his or her representative may, within
sixty (60) days of receipt of the written decision of the Committee, request by
written notice to the Committee that his or her claim be submitted to
arbitration pursuant to the employee benefit plan claims arbitration rules of
the American Arbitration Association. Such arbitration shall be the sole and
exclusive procedure available to a Covered Employee or his or her representative
for review of a decision of the Committee. The Covered Employee or his or her
representative and the Employer shall share equally the cost of such
arbitration, including but not limited to the fees of the arbitrator and
reasonable attorneys’ fees, unless the arbitrator determines otherwise. The
arbitrator’s decision shall be final and legally binding on both parties.
Judgment upon the arbitrator’s decision may be entered in any court of
appropriate jurisdiction, and may not be challenged in any court, either at the
place of arbitration or elsewhere. This Section shall be governed by the
provisions of the Federal Arbitration Act.

ARTICLE IV.

GENERAL PROVISIONS

4.1 Funding. The benefits provided under the Plan shall be unfunded and shall be
provided from the Employer’s general assets.

4.2 Cost of Plan. The entire cost of the Plan shall be borne by the Employer and
no contributions shall be required of the Covered Employees.

 

- 9 -



--------------------------------------------------------------------------------

4.3 Plan Year. The Plan shall operate on a plan year consisting of the twelve
consecutive month period commencing on January 1 of each year (with a short plan
year commencing on the Effective Date and ending on December 31, 2007).

4.4 Other Participating Employers. With the written consent of the Committee,
any entity or organization eligible by law to participate in the Plan may adopt
the Plan and become a participating Employer hereunder by executing and
delivering a written instrument evidencing such adoption to the Secretary of the
Company. Such written instrument shall specify the effective date of the
adoption of the Plan by such adopting Employer, may incorporate specific
provisions relating to the operation of the Plan which apply to the adopting
Employer only, and shall become, as to such adopting Employer and its employees,
a part of the Plan. Each adopting Employer shall be conclusively presumed to
have agreed to be bound by the terms of the Plan as amended from time to time.
The provisions of the Plan shall be applicable with respect to each Employer
separately, and amounts payable hereunder shall be paid by the Employer which
employs the particular Covered Employee.

4.5 Amendment and Termination.

(a) Prior to a Corporate Change, the Plan may be amended or modified in any
respect and may be terminated, on behalf of all Employers, by resolution adopted
by the Board; provided, however, that no such amendment, modification or
termination which would adversely affect the benefits or protections provided
under the Plan to any individual who is a Covered Employee on the date such
amendment, modification or termination is adopted shall be effective as it
relates to such individual unless no Corporate Change occurs prior to
February 1, 2008, and any such attempted amendment, modification or termination
shall be null and void ab initio as it relates to such individual (it being
understood that the removal of a Covered Employee from participation in the Plan
shall, for the purposes of this Section, constitute an adverse affect to the
benefits or protections provided under the Plan to any Covered Employee so
removed).

(b) Upon and after the occurrence of the first Corporate Change to occur after
the Effective Date, the Plan may not be amended, modified or terminated in any
manner which would adversely affect the benefits or protections provided under
the Plan to any individual who is a Covered Employee on the date such Corporate
Change occurred, and any such attempted amendment, modification or termination
shall be null and void ab initio as it relates to such individual.

(c) Notwithstanding the foregoing provisions of this Section 4.5, if any
compensation or benefit provided by the Plan may result in being subject to the
tax imposed by Section 409A of the Code, the Board may modify the Plan as
necessary or appropriate in the best interests of the Covered Employees (1) to
exclude such compensation or benefit from being deferred compensation within the
meaning of Section 409A of the Code, or (2) to comply with the provisions of
Section 409A of the Code and its related Code provisions (and the rules,
regulations and other regulatory guidance relating thereto); provided, however,
that no amendment made pursuant to the provisions of this Section 4.5(c) shall
reduce the value of the compensation or benefits that would be payable to a
Covered Employee in connection with his or her Involuntary Termination following
a Corporate Change without the written consent of such Covered Employee.

 

- 10 -



--------------------------------------------------------------------------------

(d) Any provision of this Plan to the contrary notwithstanding, if no Corporate
Change occurs prior to February 1, 2008, this Plan shall terminate and be null
and void in its entirety on and after February 1, 2008.

4.6 No Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Employer and any person
or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person’s right to terminate his or her employment at any time.

4.7 Severability. Any provision in the Plan that is prohibited or unenforceable
in any jurisdiction by reason of applicable law shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

4.8 Nonalienation. A Covered Employee shall have no right or ability to pledge,
hypothecate, anticipate, assign or otherwise transfer any benefit or right under
the Plan, except by will or the laws of descent and distribution.

4.9 Effect of Plan. The Plan is intended to supersede all oral or written
policies of the Employer and all oral or written communications to Covered
Employees with respect to the subject matter of the Plan that were written or
communicated prior to the Effective Date, and all such prior policies and
communications shall be null and void on and after the Effective Date. The Plan
shall be binding upon the Employer and any successor of the Employer, by merger
or otherwise, and shall inure to the benefit of and be enforceable by the
Covered Employees. In addition, upon the occurrence of a Corporate Change, all
rights of a Covered Employee to eligibility and participation under the Plan
shall vest and shall be considered a contract right enforceable against the
Employer and any successors thereto, subject to the terms and conditions of the
Plan.

4.10 Code Section 409A Compliance. The Plan is intended to provide compensation
and benefits that are not subject to the tax imposed under Section 409A of the
Code, and shall be interpreted and administered to the extent possible in
accordance with such intent. Neither the Company nor any other Employer makes
any guarantee as to the tax treatment of any payments or benefits to be provided
pursuant to the Plan.

4.11 Governing Law. The Plan shall be governed and construed in accordance with
the laws of the State of Texas (without giving effect to any choice-of-law rules
that may require the application of the laws of another jurisdiction), except to
the extent preempted by federal law.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan has been executed by the Company on this 13th day
of March, 2007.

 

GEOMET, INC.

By:

 

/s/ J. Darby Seré

Name:

  J. Darby Seré

Title:

  President & Chief Executive Officer

 

- 12 -